Citation Nr: 1618174	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1956 to August 1960. 

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2015, the Board remanded the issues on appeal for additional development.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the Agency of Original Jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R.          § 3.159(c) (2015).


Hearing loss and tinnitus

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In August 2012, VA afforded the Veteran an examination with regard to the claims of entitlement to service connection for hearing loss and tinnitus.  Audiometric testing showed that he has a current bilateral hearing loss disability and the audiologist indicated that the Veteran has tinnitus.  The examiner concluded that the Veteran's hearing loss was not caused by service because audiometric data revealed normal hearing sensitivity at entry and discharge.  The examiner further concluded that the Veteran's tinnitus was not caused by active service because it was most likely due to the Veteran's bilateral hearing loss. 

However, the Board determined that the VA examiner's rationale only explained that the service treatment records did not show a hearing loss disability or tinnitus during service; i.e. that the claimed disabilities were not documented during service.  It did not explain his conclusion that the hearing loss or tinnitus were not caused by or the result of service; i.e., whether noise exposure during service resulted in hearing loss and tinnitus that was not documented during service or that manifested after service.  The Board was aware that the examiner explained that post-service noise exposure and aging could have caused the Veteran's hearing impairment.  However, this did not preclude the possibility that a hearing loss disability manifested after military separation as a result of exposure to acoustic trauma during active duty.  Therefore, the Board determined that an addendum opinion was required as to whether there is a nexus between the Veteran's current hearing loss and tinnitus and his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Subsequently, an addendum opinion was obtained in December 2015 pursuant to the September 2015 Board remand from the same VA examiner who conducted the August 2012 VA examination.  This addendum opinion however, is virtually the same opinion as provided in August 2012.  Specifically, the question of whether noise exposure during service resulted in hearing loss and tinnitus that was not documented during service or that manifested after service was not addressed.  Therefore, there has not been substantial compliance with the Board's September 2015 remand directive.  An additional remand is in order.  

As such, the Board finds that the Veteran should be provided with another VA audiological examination with a different VA examiner, if possible, to determine the likely etiology and onset of his current bilateral hearing loss and tinnitus.

Low back disability

In August 2015, the Veteran stated he developed a low back disability as a result of a fall during active duty in Okinawa, Japan, which led to hospitalization for three days.  He stated that although the service treatment records could not verify the incident that occurred, personnel records should be obtained and associated with the record in order to corroborate the Veteran's contentions. 

Given the Veteran's contentions, evidence of mild degenerative changes in the Veteran's lumbar spine, and the lack of personnel records, it is the Board's opinion that further development of the case is necessary in order to give the Veteran every consideration with respect to the present appeal.  The Veteran's service personnel records should be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from the National Personnel Records Center (NPRC), the appropriate service department, or any other source (to include from the Veteran, directly, if necessary) copies of the Veteran's personnel records.  In requesting the records from any Federal facility, the RO must follow the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the appellant that the records were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Copies of updated treatment records should be obtained and added to the claims file.

3. Following completion of the above, schedule the Veteran for a VA examination with a qualified audiologist (other than the audiologist who provided the August 2012 and December 2015 VA opinions, if possible) to determine the likely etiology of his current bilateral hearing loss and tinnitus.  The claims file should be made available to and reviewed by the VA examiner.

The VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss and/or tinnitus was caused by or a result of an event in service, to include acoustic trauma. 

A rationale that depends entirely on whether the hearing loss and/or tinnitus is shown by treatment records created at the time of active service is not adequate with regard to whether an event, injury, or disease caused hearing loss and/or tinnitus, as the examiner should also consider whether noise exposure from the Veteran's in service occupational duties caused these conditions post-service.  The examiner must also consider the Veteran's contentions.

The absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159   (1993).

The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  Stegall, 11 Vet. App. at 271.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

